IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2008

                                       No. 07-20342                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellant
v.

NIMA NAZERZADEH

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  4:06-CR-30-1


Before JONES, Chief Judge, and GARWOOD, and JOLLY, Circuit Judges.
PER CURIAM:*
       Nima Nazerzadeh pled guilty to possession and distribution of child
pornography, crimes that made him eligible under the Sentencing Guidelines for
a sentence of 210 to 262 months.               The district court instead sentenced
Nazerzadeh to the statutory minimum of five years, as well as a lifetime term
of supervised release.        The government appealed that sentence, and we
AFFIRM.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-20342

      As the government acknowledged at oral argument, appeals of this kind
are likely to be rare in the light of recent Supreme Court jurisprudence,
particularly Gall v. United States, 128 S.Ct. 586 (2007), and Kimbrough v.
United States, 128 S.Ct. 558 (2007).
      Under Gall, we first evaluate the sentence imposed by the district court
for procedural error and then for substantive reasonableness. 128 S.Ct. at
596–97.   Here, there was no procedural error: the district court properly
calculated the Guidelines range and gave reasons for its downward departure
from that range in a sentencing colloquy and an accompanying statement of
reasons. Though both are somewhat limited in their actual exposition of the
district court's reasoning, they do provide sufficient basis for review of the
district court's sentencing. See id. at 597.
      We review a sentence for reasonableness under a deferential abuse of
discretion standard. Id. at 598. The district court’s sentence was substantially
motivated by its perception of Nazerzadeh’s psychological problems; its
departure on this basis reflected a disagreement with the Guidelines. And such
disagreement is permissible so long as an adequate explanation is given. See
Kimbrough, 128 S.Ct. at 575. The district court took a significant amount of
testimony relating to Nazerzadeh’s particular psychological maladies, and we
cannot say its crediting of this testimony was unreasonable. Nor can we say that
five years of imprisonment followed by a lifetime term of supervised release does
not comport with the mandates of 18 U.S.C. § 3553(a). Accordingly, the district
court’s sentence is AFFIRMED.




                                        2